Exhibit 10.1 EMPLOYMENT AGREEMENT This Employment Agreement (the “Agreement”) is between Dimension Therapeutics, Inc. (the “Company”) and Mary Thistle (the “Executive”) and is made effective as of the closing of the Company’s first underwritten public offering of its equity securities pursuant to an effective registration statement under the Securities Act of 1933, as amended (the “Effective Date”).Except with respect to the Restrictive Covenants Agreement and the Equity Documents (each as defined below), this Agreement supersedes, amends and restates in all respects all prior agreements between the Executive and the Company regarding the subject matter herein, including without limitation any offer letter, employment agreement or severance agreement. 1.Employment Term. The Company and the Executive desire to continue their employment relationship, pursuant to this Agreement commencing as of the Effective Date and continuing in effect until terminated by either party in accordance with this Agreement (the “Term”). The Executive’s employment with the Company will continue to be “at will,” meaning that the Executive’s employment may be terminated by the Company or the Executive at any time and for any reason subject to the terms of this Agreement. If the Executive’s employment with the Company is terminated for any reason during the Term, the Company shall pay or provide to the Executive (or to her authorized representative or estate) any earned but unpaid base salary, unpaid expense reimbursements, accrued but unused vacation and any vested benefits the Executive may have under any employee benefit plan of the Company (the “Accrued Benefit”). 2.Duties. The Executive will have such powers and duties as may from time to time be prescribed by the Company’s Chief Executive Officer or another designated Company executive. The Executive shall devote her full working time and efforts to the business and affairs of the Company.Notwithstanding the foregoing, the Executive may engage in religious, charitable or other community activities as long as such services and activities do not interfere with the Executive’s performance of her duties to the Company. 3.Compensation and Related Matters. (a)Base Salary.The Executive’s initial annual base salary is $330,000, which is subject to review and redetermination by the Company’s Board of Directors (the “Board”) or the Compensation Committee of the Board (the “Compensation Committee”).The annual base salary in effect at any given time is referred to herein as “Base Salary.” The Base Salary will be payable in a manner that is consistent with the Company’s usual payroll practices for senior executives. (b)Bonus.During the Term, the Executive will be eligible to be considered for annual cash bonus as determined by the Board or the Compensation Committee. The Executive’s initial annual target bonus is 40% of the Base Salary, which subject to review and redetermination by the Board or the Compensation Committee.The annual target bonus in effect at any given time is referred to herein as the “Target Bonus.”The actual bonus be subject to ACTIVE/83409214.4 terms and conditions of any applicable bonus plan as may be adopted from time to time.The Executive’s bonus, if any, will be paid by March15 of the year following the applicable bonus year.To earn a bonus, the Executive must be employed by the Company on the day such bonus is paid. (c)Employee Benefits.During the Term, the Executive will be entitled to continue to participate in the Company’s employee benefit plans, subject to the terms and the conditions of such plans and to the Company’s ability to amend and modify such plans. (d)Equity.The equity awards held by the Executive shall be governed by the terms and conditions of the Company’s applicable equity incentive plan(s), the applicable award agreement(s) governing the terms of such equity awards held by the Executive (collectively, the “Equity Documents”); provided, however, and notwithstanding anything to the contrary in the Equity Documents, Section5 of this Agreement shall apply in the event of a Terminating Event within the Change in Control Period (as defined below) and Section 6 of this Agreement shall apply in the event of a Terminating Event outside of the Change in Control Period. (e)Reimbursement of Business Expenses.The Company shall reimburse the Executive for travel, entertainment, business development and other expenses reasonably and necessarily incurred by the Executive in connection with the Company’s business.Expense reimbursement shall be subject to such policies the Company may adopt from time to time, included with respect to pre-approval. 4.Certain Definitions. (a)Change in Control.“Change in Control” means (i) the closing of the sale, lease, transfer, exclusive license or other disposition in a single transaction or series of related transactions of all or substantially all of the Company’s assets, (ii) the consummation of the merger or consolidation of the Company with or into another entity (except a merger or consolidation in which the holders of capital stock of the Company immediately prior to such merger or consolidation continue to hold at least 50% of the voting power of the capital stock of the Company or the surviving or acquiring entity) or (iii) the closing of the transfer (whether by merger, consolidation or otherwise), in one transaction or a series of related transactions, to a person or group of affiliated persons (other than an underwriter of the Company’s securities), of the Company’s securities if, after such closing, such person or group of affiliated persons would hold 50% or more of the outstanding voting stock of the Company (or the surviving or acquiring entity); provided, however, that a transaction shall not constitute a Change in Control if its sole purpose is to change the state of the Company’s incorporation or to create a holding company that will be owned in substantially the same proportions by the persons who held the Company’s securities immediately prior to such transaction.Notwithstanding the foregoing, the sale of shares of preferred stock of the Company in a financing transaction shall not be deemed a “Change in Control.” (b)Change in Control Period. “Change in Control Period” means the period beginning on the date of a Change in Control and ending on the one-year anniversary of the Change in Control.
